732 N.W.2d 533 (2007)
MICHIGAN DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellant,
v.
Rodney TOMKINS and Darcy Tomkins, Defendants-Appellees.
Docket No. 132983. COA No. 256038.
Supreme Court of Michigan.
June 15, 2007.
*534 On order of the Court, the application for leave to appeal the March 2, 2006 judgment and the October 20, 2006 order of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) what was the ratifiers' common understanding of the phrase "just compensation" when they ratified Const 1963, art 10, § 2, and was it commonly understood that "just compensation" in inverse condemnation cases was different than "just compensation" in direct, partial taking cases; and (2) whether § 20(2) of the Uniform Condemnation Procedures Act, MCL 213.70(2), impermissibly conflicts with this established meaning of "just compensation."
The motion for leave to file brief amicus curiae is GRANTED. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.